PER CURIAM.
The defendant, upon the return of the order to show cause why his default should not be opened, gave a good and sufficient excuse for his failure to appear and file an answer. The reason for his failure to appear was not known to the plaintiff’s attorney, nor to the trial justice, and the taking of the inquest was therefore proper. The default should have been opened upon terms.
Order reversed, judgment vacated, and new trial ordered, upon payment of the sum of $10 in the court below; costs of the appeal to the appellant to abide the event.